                          United States District Court
                        Western District of North Carolina
                               Statesville Division

         Kelsie Lynn Mode,                           JUDGMENT IN CASE

             Plaintiff(s),                            5:20-cv-00063-MOC

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 24, 2021 Order.




                                               June 24, 2021
